Citation Nr: 0939421	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-06 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1968.  The appellant is the Veteran's surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file 
indicates that additional action is needed.  Although the 
Board sincerely regrets the delay, a remand is necessary to 
ensure that there is a complete record upon which to decide 
the appellant's claim so that she is afforded every possible 
consideration.

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  While there are particularized notice obligations 
with respect to a claim for DIC benefits, there is no 
preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice. 

A notice letter in compliance with Hupp was not provided to 
the appellant.  Thus, upon remand, the appellant should be 
provided with a notice letter in accordance with the 
requirements set forth in Hupp.

In a statement of the appellant's accredited representative, 
the appellant alleged that more specific medical records 
revealed that the Veteran's cancer of the Hypopharynx, which 
was the cause of his death, was in the piriform sinus.  The 
appellant claims that part of the piriform sinus is in the 
larynx where there is a presumption of service connection if 
cancer is manifested in the larynx due to herbicide exposure.  
Since part of the piriform sinus is in the larynx and because 
the Veteran was service connected for diabetes mellitus as a 
result of herbicide exposure, the appellant contends that the 
Veteran's cause of death (cancer of the Hypopharynx) should 
also be service-connected as associated with herbicide 
exposure.

Therefore, a remand for a medical opinion is necessary before 
the Board can render a decision in this matter.  See 38 
U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.	Send the appellant a notice letter 
addressing all of the requirements 
pursuant to Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).

2.	Request a medical opinion regarding 
whether the Veteran's death was caused 
by his service.  

Specifically, the examiner should 
determine if it is at least as likely 
as not whether the Veteran's service-
connected herbicide exposure 
contributed to, or resulted in, cancer 
of the Hypopharynx, the cause of the 
Veteran's death.

In this regard, it may be helpful to 
the examiner to review the rating 
action of May 2004 to determine if any 
of the service connected disabilities 
were contributory causes of the 
Veteran's death.  

The claims file must be made available 
to the examiner for a review of the 
Veteran's pertinent medical history.  
The examiner should be provided a full 
copy of this remand, and he or she must 
indicate that he or she has reviewed 
the claims file.

3.	After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the appellant, 
she should be provided with a 
supplemental statement of the case 
(SSOC) that addresses all relevant 
actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The appellant 
should be given an opportunity to 
respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


